Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first rotatable magnet is arranged in a V-shaped pair with the second rotatable magnet”, as in claims 4 and 18, must be shown or the features canceled from the claims.  No new matter should be entered.
The following drawings show the fixed magnet 68F being arranged adjacent to the rotatable magnet 68R.  None of the drawings show the above claimed features.

    PNG
    media_image1.png
    450
    1300
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification (herein ‘spec’) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 4 and 18, the limitations of “the first rotatable magnet is arranged in a V-shaped pair with the second rotatable magnet” are considered new subject matters because neither the written description nor the drawings provide descriptive/illustrative support for such claimed features.  If the applicant believes that the examiner overlooked the spec and/or 
Claims 4 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claims 4 and 18, the limitations of “the first rotatable magnet is arranged in a V-shaped pair with the second rotatable magnet” are considered having enablement issue because of the following:
(i)  the first and second rotatable magnets are rotatable; thus, their prior-to-rotation positions, i.e. before they rotate, may be changed after they stop rotating.  For example, the first rotatable magnet might be vertically oriented, while the second rotatable magnet might be horizontally oriented; hence, no V-shaped formed by the first and second rotatable magnets.
(ii) The spec does not provide clear description how the first and second rotatable magnets keeping their V-shaped arrangement before and after their rotations.  In fact, neither the written description nor the drawings provide descriptive/illustrative support for such limitations.
MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the 
Given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims, it would not be proper to reject claims 4 and 18 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution for claims 4 and 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 5-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10581287.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and the US 10581287 patent claim the same invention.
Present Application
1. An electric machine, comprising: a rotor assembly including a generally cylindrical rotor rotatable about a rotor axis; a stator separated from the rotor by an air gap and bearing an electrically conductive stator winding; a plurality of fixed magnets circumferentially spaced about and rigidly mounted to the rotor; and a plurality of rotatable magnets circumferentially spaced about and movably mounted to the rotor, each of the rotatable magnets being interleaved between a respective pair of the fixed magnets and each having respective magnetic poles with a respective north-south magnetic pole orientation, wherein each of the rotatable magnets is rotatable on a respective center axis at a center thereof to change the respective north-south magnetic pole 

2. The electric machine of claim 1, wherein each of the fixed magnets is arranged in a respective V-shaped pair with a respective one of the rotatable magnets.

3. The electric machine of claim 1, wherein each of the fixed magnets has a respective center, the centers of the fixed magnets and the center axes of the rotatable magnets being equidistantly radially spaced from the rotor axis of the rotor.
5. The electric machine of claim 1, wherein the fixed magnets are spaced equidistant from one another about a circumference of the rotor, and the rotatable magnets are spaced equidistant from one another about the circumference of the rotor.



7. The electric machine of claim 1, further comprising an active or passive actuator operatively connected to the rotatable magnets and configured to selectively rotate the rotatable magnets at a predetermined operating point of the electric machine to change the respective north-south magnetic pole orientations and thereby modify a level of the magnetic flux linkage.

8. The electric machine of claim 7, further comprising a controller communicatively connected to the actuator and configured to output thereto an electronic control signal, wherein the actuator is an active actuator device configured to rotate the rotatable 

9. The electric machine of claim 7, wherein the actuator is a passive actuator device comprising one or more spring elements coupled to the rotatable magnets and configured to bias the rotatable magnets in a first rotational direction below a threshold acceleration force of the rotor, and to permit rotation of the rotatable magnets in a second rotational direction above the threshold acceleration force.

10. The electric machine of claim 7, further comprising a plurality of torque transfer elements driven by the actuator, wherein each of the rotatable magnets includes a permanent magnet mounted to a respective one of the torque transfer elements.

11. The electric machine of claim 10, further comprising a gear set with a plurality of 

12. The electric machine of claim 11, wherein the actuator is a passive actuator comprising: a spring element connected to the sun gear; and a plurality of flyweights each connected to a respective one of the pinion gears, the flyweights being configured to cause rotation of the pinion gears in response to acceleration forces of the rotor in excess of a return force of the spring element.

13. The electric machine of claim 1, further comprising a flux-shunting element movably mounted to the rotor and having non-uniform magnetic permeability properties on opposite halves of the flux-shunting element.



15. A method for assembling an electric machine, the method comprising: providing a rotor assembly with a generally cylindrical rotor; mounting a stator adjacent the rotor assembly with the stator separated from the rotor by an air gap, the stator bearing an electrically conductive stator winding; rigidly mounting a plurality of fixed magnets to the rotor with the fixed magnets circumferentially spaced from one another about the rotor; and 

16. The method of claim 15, wherein mounting the fixed and rotatable magnets to the rotor includes arranging each of the fixed magnets in a respective V- shaped pair with a respective one of the rotatable magnets.

17. The method of claim 15, wherein centers of the fixed magnets and the center axes of 
19. The method of claim 15, wherein the fixed magnets are spaced equidistant from one another about a circumference of the rotor, and the rotatable magnets are spaced equidistant from one another about the circumference of the rotor.

20. The method of claim 15, wherein each of the rotatable magnets includes a respective solid bar permanent magnet disposed inside a respective rotatable plate, the rotatable plates being rotatably mounted inside the rotor.
US 10581287
1.  A permanent magnet electric machine (PM machine) comprising: a rotor assembly having a generally cylindrical rotor, a plurality of fixed magnets rigidly mounted to the rotor, and a plurality of rotatable magnets each movably mounted to the rotor to rotate on a respective center axis at a center of the 
rotatable magnet and each having respective magnetic poles with a respective 
north-south magnetic pole orientation, wherein each of the rotatable magnets is 
disposed with at least one of the magnetic poles thereof located between a respective pair of the fixed magnets and with the center axis thereof positioned radially inward from the respective pair of the fixed magnets;  a 
stator separated from the rotor by an air gap and bearing a plurality of stator windings; and an active or passive actuator operatively connected to the rotatable magnets and configured to selectively rotate the plurality of rotatable magnets at one or more operating points of the PM machine to change the respective north-south magnetic pole orientations and thereby modify a level of magnetic flux linkage with the stator windings across the air gap. 
 
    2.  The PM machine of claim 1, wherein the fixed magnets are spaced from one another around a circumference of the rotor and arranged in V-shaped pairs. 
 
    3.  The PM machine of claim 2, wherein each of the rotatable magnets is positioned adjacent to radially innermost ends of the fixed magnets in the respective pair of the fixed magnets. 
 
    4.  The PM machine of claim 1, wherein the operating points include a torque-speed operating point of the PM machine, and wherein the torque-speed operating point corresponds to a rotational speed of the rotor exceeding a threshold speed, and an output torque of the rotor that is less than a 
threshold torque. 
 
    5.  The PM machine of claim 1, further comprising: a controller in communication with the actuator and configured to output thereto an electronic control signal, wherein the actuator is an active rotary actuator configured to rotate the rotatable magnets in response to the control signal from the 
controller. 
 
    6.  The PM machine of claim 1, wherein the actuator is a passive actuator comprising one or more rotary spring elements coupled to the rotatable magnets and configured to bias the rotatable magnets in a first rotational direction below a threshold acceleration force of the rotor, and to permit rotation of 
the rotatable magnets in a second predetermined rotational direction above the 
threshold acceleration force. 
 
    7.  The PM machine of claim 1, further comprising: at least one flux-shunting element movably mounted to the rotor and having non-uniform magnetic permeability properties on opposite halves of the at least one 
flux-shunting element. 
 
    8.  The PM machine of claim 7, wherein at least one of the rotatable magnets is connected to or formed integrally with the at least one flux-shunting element. 
 
    9.  The PM machine of claim 1, further comprising: a plurality of torque transfer elements driven by the actuator, wherein each of the rotatable magnets includes a permanent magnet mounted to a respective one of the torque transfer elements; and a gear set having multiple pinion gears rotatably engaged with a sun gear, each of the pinion gears being connected to a respective one of the torque transfer elements. 
 
    10.  The PM machine of claim 9, wherein the actuator is a passive actuator comprising: a spring element connected to the sun gear;  and a plurality of flyweights each connected to a respective one of the pinion gears, herein the flyweights are configured to cause rotation of the pinion gears in response to 
acceleration forces of the rotor in excess of a return force of the spring element. 
 
    11.  A vehicle comprising: drive wheels;  a transmission having an input member and an output member, the output member being connected to the drive wheels;  and a permanent magnet electric machine (PM machine) coupled to the input member and configured to deliver motor torque to the input member, the PM machine having: a rotor assembly having a rotor shaft, a rotor coaxially surrounding and coupled to the rotor shaft, a plurality of fixed magnets rigidly mounted to the rotor, and a plurality of rotatable magnets each of which is movably mounted to the rotor to rotate on a respective center axis at a center of the rotatable magnet and has respective magnetic poles with a 
respective north-south magnetic pole orientation, wherein each of the rotatable 
magnets is disposed with at least one of the magnetic poles thereof located between a respective pair of the fixed magnets and with the center axis thereof positioned radially inward from the respective pair of the fixed magnets;  a stator separated from the rotor by an air gap and bearing a stator winding;  
and an active or passive actuator operatively connected to the rotatable magnets and configured to selectively rotate the plurality of rotatable magnets at one or more predetermined operating points of the PM machine to change the respective north-south magnetic pole orientations and thereby modify a level of magnetic flux linkage with the stator windings across the air gap. 
 
    12.  The vehicle of claim 11, wherein the fixed magnets are spaced from one another around a circumference of the rotor and arranged in V-shaped pairs. 
 
    13.  The vehicle of claim 11, wherein the center axis of each of the rotatable magnets is positioned radially inward from innermost ends of the fixed magnets in the respective pair of the fixed magnets. 
 
    14.  The vehicle of claim 11, wherein the one or more predetermined operating points include a predetermined torque-speed operating point of the PM machine, and wherein the predetermined torque-speed operating point corresponds to a rotational speed of the rotor exceeding a threshold speed, and an output torque of the rotor that is less than a threshold torque. 
 15.  The vehicle of claim 11, further comprising: a controller in communication with the actuator and configured to output thereto an electronic control signal, wherein the actuator is an active rotary actuator configured to rotate the rotatable magnets in response to the control signal from the 
controller. 
 
    16.  The vehicle of claim 11, wherein the actuator is a passive actuator comprising one or more rotary spring elements coupled to the rotatable magnets and configured to bias the rotatable magnets in a first rotational direction 
below a threshold acceleration force of the rotor, and to permit rotation of the rotatable magnets in a second predetermined rotational direction above the threshold acceleration force of the rotor. 
 
    17.  The vehicle of claim 11, wherein the PM machine further includes at least one flux-shunting element movably mounted to the rotor and having non-uniform magnetic permeability properties on opposite halves of the at least one flux-shunting element. 
 
    18.  A method for controlling flux linkage in a permanent magnet electric machine (PM machine), the method comprising: connecting a plurality of rotatable magnets to a rotor of a rotor assembly such that the rotatable magnets each rotates on a respective center axis at a center of the rotatable magnet and each has respective magnetic poles with a respective north-south magnetic pole orientation, the rotor assembly having a plurality of fixed 
magnets rigidly mounted to the rotor, wherein each of the rotatable magnets is disposed with at least one of the magnetic poles thereof located between a respective pair of the fixed magnets and with the center axis thereof 
positioned radially inward from the respective pair of the fixed magnets;  positioning a stator with respect the rotor such that the stator and rotor together define an air gap, the stator bearing a plurality of stator windings;  and selectively rotating the plurality of rotatable magnets, via an active or passive actuator operatively connected to the rotatable magnets, at one or more predetermined operating points of the PM machine to change the respective north-south magnetic pole orientations and thereby modify the magnetic flux linkage with the stator windings across the air gap. 
 
    19.  The method of claim 18, wherein selectively rotating the plurality of rotatable magnets includes using the actuator to rotate a gear set connected to a plurality of torque transfer elements connected to the rotatable magnets. 
 
    20.  The method of claim 18, wherein the actuator is a passive actuator configured to bias the rotatable magnets in a first rotational direction below  threshold acceleration force of the rotor, and wherein selectively rotating 
the plurality of rotatable magnets includes permitting rotation of the rotatable magnets in a second predetermined rotational direction opposite the first rotational direction above the threshold acceleration force of the rotor.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834